Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered August 8, 2006, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to the crime of burglary in the second degree. He was subsequently sentenced, in accordance with the plea agreement, to 3V2 years in prison to be followed by five years of postrelease supervision. Defendant appeals.
The Public Defender’s office has made an application to be relieved of its assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, BJ., Mercure, Rose, Lahtinen and Stein, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.